Citation Nr: 0502193	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  00-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from April 1955 to 
April 1975.  Service personnel records show that he served in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Denver, 
Colorado, Regional Office (RO) that denied, in pertinent 
part, service connection for chronic headaches (claimed as 
consequent to trauma in service and alternatively claimed as 
consequent to Agent Orange exposure).

Appellant testified before the undersigned Veterans Law Judge 
during a Travel Board hearing in June 2002.  A transcript of 
that testimony has been associated with the file.

The Board issued a decision in September 2002 that on other 
issues, but deferred a decision in regard to service 
connection for headaches.  The title sheet therefore reflects 
the only issue remaining before the Board.   

The claim was the subject of a development memo in September 
2002, and remanded for further development in September 2003.  
That development has been accomplished, and the file has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant reportedly has chronic unilateral right frontal 
headaches of unknown origin.  

2.  Service records document that appellant had several head 
traumas in service and that he was treated for headaches in 
service.  While medical evidence of nexus is conflicting, the 
more probative evidence is against nexus between appellant's 
current claimed chronic headaches and any trauma or condition 
in service.

3.  Appellant has service connection for right eye disability 
(impairment of visual field with anisocoria, probably 
secondary to optic nerve damage) and for a nasal disability 
(postoperative deviated septum with rhinitis).  There is no 
competent medical evidence of nexus between appellant's 
claimed chronic headaches and any of his service connected 
disabilities.

4.  Appellant was presumptively exposed to Agent Orange 
during service in Vietnam.  Chronic headaches are not a 
condition that is presumptively consequent to Agent Orange 
exposure, and there is no direct evidence of nexus between 
Agent Orange exposure and appellant's claimed chronic 
headaches.


CONCLUSION OF LAW

Chronic headaches were not incurred in or aggravated by 
military service, may headaches be presumed to have been 
incurred in service, and are not proximately due to, the 
result of, or aggravated by a service connected disorder.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in June 1999.  RO sent 
appellant a pre-VCAA duty-to-assist letter in July 1999 and 
issued a rating decision denying the claim in November 1999.  
The original rating decision, the Statement of the Case (SOC) 
in August 2000, and the Supplemental Statements of the Case 
(SSOC) in December 2000, April 2002, and October 2004 all 
listed the evidence on file that had been considered in 
formulation of the decision.  RO also sent appellant VCAA 
duty-to-assist letters in December 2001 and May 2004, after 
enactment of the VCAA and during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant has also been afforded a number of VA medical 
examinations to verify the diagnosis and determine the 
etiology of his claimed disability.  Finally, appellant has 
been afforded a Travel Board hearing in which to advance any 
evidence and argument in his own behalf.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant 
sustained facial fractures in an auto accident in March 1958.  
He complained of nasal obstruction following a boxing match 
in November 1960; medical examination found a deviated septum 
with right nasal obstruction.  Appellant underwent revision 
of the nasal septum and rhinoplasty in September 1961.  
Appellant was involved in another automobile accident in May 
1961, but there is no indication of facial or head trauma 
associated with that accident.  Appellant complained of 
headaches in January 1964.  Appellant had septectomies in 
August 1963 and April 1964.  In April 1966 appellant was 
placed on physical profile prohibiting assignment that 
required prolonged or repeated exposure to extreme cold or 
dust.  A Report of Medical History executed by appellant in 
January 1965 for reenlistment denied history of frequent or 
severe headaches, although it asserted a history of nose 
trouble.  Appellant complained of frontal headaches 
associated with the deviated septum on several occasions in 
1971.  Appellant had another resection of nasal septum with 
rhinoplasty in April 1971.  A Report of Medical History 
executed by appellant in November 1974 asserts history of 
frequent or severe headaches, and the associated Report of 
Medical Examination of November 1974 noted deviated nasal 
septum to right of airway and moderate obstruction of left 
nostril.  The Report of Medical Examination in November 1974 
(appellant's retirement physical) noted significant history 
of deviation of nasal septum and rhinoplasty, septectomy, 
chronic allergic rhinoconjunctive, and chronic traumatic 
vasomotor rhinitis, with residual defect of mild seasonal 
bronchial asthma.  The November 1974 medical examination did 
not make any reference to headaches as a disability at time 
of discharge.        

Appellant submitted a claim for disability in May 1975, 
asserting that he had pain and headaches consequent to five 
nose operations in service.

VA X-ray of appellant's sinus area in August 1975 showed the 
presence of tiny metallic sutures on both sides of the 
midline anteriorly in the nose; the sinuses were clear.  

Appellant had a VA medical examination in May 1976.  An X-ray 
of the skull was normal.  Appellant complained of recurrent 
blurred vision and occasional sharp pain behind the right 
eye, and asserted that he was unable to read as much as he 
previously did because of blurred vision and headaches.  The 
examiner's diagnosis, from history, was chronic residuals of 
cerebral concussion and skull fracture, manifested by current 
cephalgia and mild organic brain syndrome.

RO issued a rating decision in May 1976 that granted service 
connection for right eye disability (impairment of visual 
field with aniscoria) and for nose disability (post operative 
deflection of nasal septum with rhinitis).  Each of the two 
disabilities was rated as 10 percent disabling.  The rating 
decision did not mention or adjudicate a claim for service 
connection for headaches.  

Appellant submitted the instant claim for service connection 
for headaches, claimed as consequent to concussion, in June 
1999.

Appellant had a VA medical examination in September 1999.  
Appellant reported that he had a history of rhinoplasty 
related to nasal trauma in service; appellant complained of 
breathing obstructions but did not cite sinus problems or 
headaches.  On examination, appellant's septum was deviated 
toward the right side, with no congestion of the turbinates, 
no nasal polyps, and no tenderness of the sinuses.

In November 1999, RO issued a rating decision that denied 
service connection for headaches based on a finding that a 
well-grounded claim had not been submitted.  The rating 
decision specifically cited that the last VA medical 
examination did not show a current permanent residual or 
chronic disability.

Appellant submitted a Notice of Disagreement (NOD) in 
December 1999 that asserted appellant's headaches began while 
he was in Vietnam; the NOD argued that the headaches were 
consequent to Agent Orange exposure.

RO issued a rating decision in December 2000 that 
acknowledged the claim as well grounded but denied the claim 
on the merits.  The rating decision found that service 
medical records show treatment for sinus headaches, but that 
medical records during and after service do not show a 
permanent residual or chronic disability for headaches.  RO 
issued a Supplemental Statement of the Case (SSOC) 
concurrently with the new rating decision.

Appellant testified in a Travel Board hearing in June 2002; 
the testimony related to headaches and to several other 
conditions not presently before the Board.  In regard to 
headaches, appellant testified that he currently experienced 
daily headaches (from one to three headaches daily) that 
sometimes made him lie down (Transcript, pg. 4).  The 
headaches sometimes caused sleep disturbance because 
appellant had to get up and medicate himself (Transcript, pg. 
6).  Appellant testified that in approximately 1961 he in a 
motor vehicle accident during which his head hit the 
dashboard and he was knocked unconscious (Transcript, pg. 7).         
    
Appellant had a VA X-ray of the sinuses in August 2004 that 
noted normal paranasal sinuses.

Appellant had a VA neurological examination in August 2004.  
The examiner reviewed appellant's file.  Appellant complained 
of terrible headaches that occurred approximately 13 times 
per month.  Appellant related that he was involved in two 
motor vehicle accidents during service and that his nose was 
broken while boxing in service, but when the examiner asked 
appellant about the sequellae of these accidents appellant 
did not specifically date his headaches from those events.  
The examiner noted that appellant was a vague and imprecise 
historian who tended to blur together the symptoms of various 
different events and was not clear about distinctions of what 
symptoms began at what time.  The examiner stated that 
appellant appears to have unilateral right frontal headaches 
that tend to begin over the right orbit.  Such unilaterality 
is a feature of migraine, but other features of migraine 
(such as visual disturbance, nausea, and photophobia) were 
not noted.  The examiner noted that the only mention of 
headaches in service medical records involved the occipital 
region, which is not the area of appellant's current 
headaches.  The examiner also noted that appellant's 
professed history of trauma is not reflected in 
contemporaneous medical records.  Accordingly, the examiner 
could not clearly document that the onset of headaches was 
related to any of the head traumas described by appellant.  
The examiner stated that there is insufficient evidence to 
establish that the headaches are related to the head injuries 
or to anisocoria (the right eye condition for which appellant 
has service connection). 

Appellant had a VA general medical examination in August 
2004.  The examiner reviewed the C-file.  The examiner 
deferred commentary regarding headaches to the neurology 
examination.  In regard to sinuses, appellant stated that he 
had difficulty breathing fully and had occasional sinus 
congestion, but did not have chronic infections and had not 
used antibiotics for many years.  On examination, appellant 
had a mild septal deviation to the left with approximately 30 
percent obstruction to flow from each nostril.  There were no 
polyps, and there was no tenderness in the nose.  Diagnosis 
was status post septoplasty and rhinoplasty with 
approximately 30 percent obstruction and mild left septal 
deviation.  Sinus X-rays were normal.  

Appellant's service representative submitted an Appellant's 
Brief in January 2005 that contends the VA general medical 
examination failed to follow the instructions of the Board's 
remand, since the examiner deferred opinion in regard to 
headaches to the neurological examiner rather than express 
his own opinion.

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The first step of the Hickson analysis is evidence of a 
current disability.  Here, the VA medical examiner in May 
1976 diagnosed recurrent chronic headaches "from report" 
but provided no clinical basis for that diagnosis.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate on the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Appellant 
reported to the VA neurological examiner in May 2004 that he 
has chronic headaches, but the examiner was unable to 
diagnose the reported headaches as tension headaches, 
migraine headaches, or headaches consequent to some other 
physical injury or disease.  The Board therefore holds that 
there is no competent evidence of a current disability and 
the first step in the Hickson analysis is accordingly not 
satisfied. 

The second step of the Hickson analysis is evidence of in-
service incurrence or aggravation of a disease or injury.  In 
this case, service medical records show that appellant had at 
least several instances of head trauma (two reported motor 
vehicle accidents and one reported boxing injury), that he 
received medical treatment for a deviated septum, and that on 
several occasions in service he complained of headache.  The 
Board accordingly finds that the second part of the Hickson 
analysis has been satisfied.

The third step of the Hickson analysis is medical evidence of 
a nexus between the claimed current disability and the 
disease or injury during military service.  In this case, the 
VA medical examiner in May 1976 stated that chronic recurrent 
cephalgia (headache) was a manifestation of cerebral 
concussion and skull fracture in 1965.  However, the VA 
neurological examiner in August 2004 stated that there was 
insufficient evidence to show a nexus.  The Board is thus 
presented with two conflicting medical opinions.  It is the 
Board's duty to assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).
  
In this case, the Board finds the opinion of the VA 
neurological examiner more probative.  The neurological 
examiner had the C-file available, whereas the earlier 
medical examiner did not have access to the C-file.  The 
report of the neurological examiner is also longer and more 
detailed in its observations, which means that the conclusion 
is better supported by clinical evidence.  The Board 
accordingly finds that the more probative medical evidence is 
against nexus, and the third step of the Hickson analysis is 
not satisfied.
 
As an alternative to the Hickson analysis, service connection 
may be awarded for a "chronic" condition when (1) a chronic 
condition manifests itself in service, and the veteran 
currently has the same condition, or (2) a disease manifests 
itself in service but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.   38 
C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997). 

In this case, appellant filed a claim for service connection 
for headaches within the first year after discharge from 
service, and the VA medical examination in May 1976 diagnosed 
"from report" that appellant had current chronic recurrent 
headaches.  Appellant asserts that his current claimed 
headaches are a continuation of those that began in service.  
However, there is no corroborating evidence of such 
continuity, and the VA neurological examiner in May 2004 
determined that the headaches cited in the service medical 
record appear to be in a different region of the head than 
the current claimed chronic headaches.

Appellant has testified to his belief that his current 
claimed headaches are related to events during military 
service.  A layperson is competent to testify in regard to 
the onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 493 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  However, the VA neurological examiner 
stated that appellant appears to be a vague historian who 
gives inconsistent accounts of his condition and appears to 
be unable to distinguish what symptoms began at what time.  
Since appellant is an unreliable witness, and since 
appellant's account of continuity is not corroborated by any 
other evidence, the Board finds that there is no showing of 
continuity and that service connection for a chronic 
condition is not warranted.    

Appellant asserted in his NOD that his current claimed 
chronic headaches might be linked to exposure to Agent Orange 
in Vietnam.  There are specific criteria applicable to claims 
of service connection due to exposure to Agent Orange or 
other herbicide.  A veteran who served in the Republic of 
Vietnam during the Vietnam Era is presumed to have been 
exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii) (2004); 
see also the "Veterans' Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103,  115 Stat. 976 (2001).  For 
the purpose of the presumption, "service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a) (2004).  The record shows that appellant served in 
Vietnam during the Vietnam Era, and the Board accordingly 
finds that appellant was presumptively exposed to herbicides 
during his military service.

When a veteran was exposed to Agent Orange, certain 
enumerated diseases shall be service-connected even though 
there is no evidence of the disease during service.  
38 C.F.R. § 3.309(e) (2004).  Chronic headaches are not one 
of the enumerated diseases so the presumption does not apply.

Notwithstanding the foregoing presumption, a claimant may 
establish service connection for Agent Orange causation with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996); aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  However, 
there is no direct evidence of nexus between appellant's 
claimed chronic headaches and any exposure appellant may have 
had to Agent Orange.  The Board accordingly finds that there 
is no actual or presumptive evidence that appellant's current 
claimed chronic headaches are consequent to exposure to 
herbicides during his military service.

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).   

To prevail on the issue of secondary service connection, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
evidence of a nexus between the claimed disability and the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet App. 513, 516-17 
(1995).  Note that Wallin is essentially the Hickman test, in 
the context of secondary service connection.  As seen above 
in the discussion of the Hickman test, there is no current 
competent diagnosis of chronic headaches, so the first part 
of the Wallin analysis is not satisfied.  Appellant has 
service connection for a right eye disability (impairment of 
visual field) and for a nasal disability (deviated septum), 
so the second part of the Wallin analysis is satisfied.  
There is no medical evidence of nexus between appellant's 
current claimed chronic headaches and any service-connected 
disability, so the third part of the Wallin analysis is not 
satisfied.  The Board accordingly finds that there is no 
basis on which to grant secondary service connection for this 
claimed disability.      

The Board notes that appellant's service representative has 
argued that the claim should be remanded, on the grounds that 
the general medical examiner's deference of any opinion 
regarding appellant's headaches to the neurological examiner 
constitutes a failure to follow the directives of the Board's 
remand in September 2003.  The Board disagrees.  The remand 
instructed RO to afford appellant a VA general medical 
examination and a VA neurological examination, and that was 
done.  The remand instructed the examiners to provide an 
opinion in regard to the etiology of appellant's headaches, 
and this was done.  The general medical examiner chose to 
defer an opinion to a specialist who apparently was better 
qualified to answer the Board's question.  This was a 
perfectly appropriate decision on the part of the general 
medical examiner, and does not constitute a reason to remand 
the case yet again.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection and the benefit-of-the-doubt rule does not apply.


ORDER

Service connection for chronic headaches is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


